Citation Nr: 1640276	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for right knee limitation of extension due to degenerative joint disease (DJD) in excess of 20 percent.

2.  Entitlement to an increased disability rating for right knee limitation of flexion due to DJD in excess of 10 percent.

3.  Entitlement to an increased disability rating for left knee limitation of extension due to DJD in excess of 20 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1956 to August 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in St. Paul, Minnesota, which denied increased disability ratings in excess of 10 percent for DJD of the right and left knees.  This case was first before the Board in October 2013, where the Board found that a TDIU claim was raised according to Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded all the issues on appeal to obtain outstanding private medical documentation and to schedule a VA knee examination.  After completing the necessary development, in a March 2014 rating decision, the RO granted an increased disability rating of 20 percent for limitation of extension of each knee (under DC 5261) with an effective date of July 25, 2011, the date the Veteran's increased rating claim was received.  Further, entitlement to a TDIU was denied by the RO in the March 2014 supplemental statement of the case (SSOC).  In an April 2014 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran wished to continue his appeal, and that he sought a rating in excess of 20 percent for each knee disability. 

The case was returned to the Board, and, in a May 2014 decision, the Board granted a separate compensable rating of 10 percent for right knee limitation of flexion (DC 5260), denied an increased rating in excess of 20 percent for right knee limitation of extension (DC 5261), denied an increased rating in excess of 20 percent for left knee limitation of extension (DC 5261), and denied a TDIU.  Subsequently, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).     

In an April 2015 Order, the Court granted a Joint Motion for Remand (JMR), which remanded the issues on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not returning VA medical opinions which failed to adequately address the Veteran's flare-ups of knee pain for an addendum opinion, and for not adequately addressing certain favorable evidence.  

Then, in a July 2015 Remand, the Board remanded the issues on appeal to obtain adequate VA knee and TDIU examinations.  The record reflects that an adequate VA knee examination was subsequently obtained.  As such, the Board has met its responsibility to fully comply with the Court's order as to the knee rating issues on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Further, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Per the July 2015 Board remand directives, as the subsequent VA knee examination and opinion adequately addressed the issues raised by the March 2015 JMR, the Board finds that Stegall is satisfied as to those issues.  Id.  Unfortunately, for the reasons discussed below, the Board finds the TDIU examination report to be inadequate and an additional remand is required.  Id.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  



FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's service-connected right knee DJD has more nearly approximated painful limitation of flexion, with flare-ups of pain, of approximately 45 degrees, painful limitation of extension, with flare-ups of pain, of approximately 15 degrees, and dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion, without ankylosis, subluxation, lateral instability, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire increased rating period on appeal, the Veteran's service-connected left knee DJD has more nearly approximated painful limitation of flexion, with flare-ups of pain, of approximately 70 degrees, and painful limitation of extension, with flare-ups of pain, of approximately 15 degrees, without semilunar cartilage dislocation or removal, ankylosis, subluxation, lateral instability, impairment of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for painful limitation of extension due to DJD of the right knee have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).

2.  The criteria for a rating in excess of 10 percent for painful limitation of flexion due to DJD of the right knee have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).

3.  The criteria for a rating in excess of 20 percent for limitation of extension due to left knee DJD have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board remands the issue of entitlement to a TDIU.  As such, further discussion of VA's duties to notify and to assist as to that issue is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In August 2011, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The August 2011 VCAA notice was issued to the Veteran prior to the September 2011 rating decision denying increased ratings for right and left knee DJD.  The increased rating issues were readjudicated in the October 2011 statement of the case (SOC), and the March 2014 and June 2016 SSOCs.  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA knee examinations in August 2011, January 2014, and October 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2011 examination report reflects that the claims file was not reviewed.  Review of the claims file is not required in all cases for purposes of determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, the subsequent January 2014 and October 2015 VA knee examinations, taken together, reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for higher disability ratings than 20 percent for limitation of extension of the right and left knee due to DJD, and in excess of 10 percent for limitation of flexion of the right knee due to DJD.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disabilities.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban at 262.  In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel  interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  Id.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed.  Id.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Increased Rating for Right Knee Disabilities

The Veteran has advanced that the service-connected right knee disabilities warrants a disability rating in excess of 20 percent for limitation of extension and in excess of 10 percent for limitation of flexion.  Having reviewed all the relevant evidence of record, the Board finds that for the entire increased rating period on appeal the Veteran's service-connected right knee DJD has more nearly approximated painful limitation of flexion, with flare-ups of pain, of approximately 45 degrees, to warrant not more than a 10 percent rating under DC 5260; painful limitation of extension, with flare-ups of pain, of approximately 15 degrees to warrant not more than 20 percent rating under DC 5261; and dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion, without ankylosis, subluxation, lateral instability, impairment of the tibia and fibula, or genu recurvatum.

The Veteran received a VA knee examination in August 2011.  At that time, the Veteran advanced having increased pain in the knees and a feeling that something was moving in and out of the right knee that caused the right knee to lock up.  The Veteran reported pain that would flare up with walking or other activity, and would worsen when lifting or carrying items.  

Range of motion testing at the August 2011 VA examination showed right knee flexion to 70 degrees, with objective evidence of painful motion at 50 degrees.  Extension was limited to 10 degrees, with objective evidence of painful motion at 10 degrees.  The VA examiner was unable to conduct repetitive use testing, but did opine that upon repetitive use the Veteran had additional functional loss of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  Upon examination the Veteran did not have medial-lateral instability or subluxation.  The VA examiner did note a meniscus condition with frequent episodes of "locking" in the right knee.  The Veteran conveyed regularly walking with a cane.

In March 2012, the Veteran sought private treatment for left knee pain.  At that time the private examiner noted that the right lower extremity was normal with regards to strength, range of motion, and stability.  Per an April 2012 VA orthopedic consult, the Veteran complained of bilateral knee pain and "a loose body involving the right knee which occasionally will cause mechanical symptoms such as locking and/or giving way."  Range of motion testing showed full extension and flexion to approximately 120 degrees in both knees.  X-rays revealed a loose body of the right knee.  In a May 2013 VA treatment record, the Veteran was found not to be a high fall risk; however, it was noted that the Veteran needed assistance to walk.

Per an October 2013 private treatment note, the Veteran was seen for an evaluation of bilateral knee pain.  The Veteran advanced that symptoms were aggravated by walking and standing.  Upon examination the Veteran "lacks about 5 degrees of full extension and flexes up to 120 degrees."  Medial and lateral collateral ligaments were stable, and sensation, motor function, and circulation were intact.

A new VA knee examination was conducted in January 2014.  Per the examination report, the Veteran conveyed symptoms of daily sharp and stabbing bilateral knee pain that was aggravated by walking.  There would be sounds of popping and the knees would lock up.  Range of motion testing showed right knee flexion to 85 degrees with objective evidence of painful motion at 75 degrees.  Right knee extension was limited to 5 degrees with objective evidence of painful motion at 15 degrees.  There was no significant change after repetitive use testing.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Some loss of strength was noted.

Joint stability testing revealed no anterior, posterior, or medial-lateral instability.  There was also no subluxation identified.  The Veteran was found to have meniscal tear bilaterally, with locking and joint pain.  Assistive devices included the occasional use of a brace and the constant use of a cane.  Under functional impact it was noted that the Veteran could not stand for more than 15 to 30 minutes, walk for more than one mile, climb more than two flights of stairs, bend from the knees repeatedly, kneel, and/or crawl.  

VA subsequently received a private knee examination dated December 2013.  Per the examination report, the Veteran advanced right knee symptoms of swelling, a feeling of grinding and/or the presence of clicking noises, a catching of the knee when moving, moderate to severe stiffness, and constant severe pain.  The Veteran reported on a health questionnaire that knee problems would restrict many activities of daily life.

In an April 2014 statement, the Veteran advanced that the right knee was unstable; however, in describing the "instability," the Veteran discussed the knee locking up and dislocation of the semilunar cartilage, rather than actual instability as contemplated by Diagnostic Code 5257.  

The Veteran received a new VA knee examination in October 2015.  The examination report reflects that the VA examiner reviewed the relevant evidence of record and included a substantial portion of it within the report, to include the entire August 2011 VA knee examination report.  

Range of motion testing in October 2015 reflected painful limitation of flexion to 120 degrees, and full extension of zero degrees.  Repetitive use testing resulted in no additional function loss or reduced range of motion.  The Board notes that such testing indicates that the right knee has improved and is no longer compensable; however, the Board will not discuss whether reduction in rating is appropriate at this time.  Rather, in the instant decision the Board merely considers the Veteran's right knee symptoms for the entirety of the appeal period to find that evidence does not reflect that increased ratings are warranted.  

Upon examination in October 2015 crepitus was noted.  There was disturbance of locomotion and interference with standing.  Muscle strength was normal and there was no atrophy.  The VA examiner noted that the Veteran did not have a history of recurrent subluxation or lateral instability; however, no joint stability testing was conducted.  No other right-knee disability symptoms were identified.  It was noted that the Veteran occasionally used a knee brace to ambulate.  

As to ankylosis, the Board notes that at one point the VA examiner in October 2015 included the following standardized note, "less movement than normal due to ankylosis, adhesions, etc."  While ankylosis is mentioned at one point, a fair reading of this statement in the context of the entire examination report and other evidence of record indicates that ankylosis was not intended to be included, as the actual ankylosis section of the report by the same examiner, which more specifically elicits the examiner's assessment as to ankylosis, contains no assessment or diagnosis of ankylosis.  Further, all the other evidence of record does not support a finding that the Veteran has ankylosis of either knee, and includes multiple findings and range of motion measures that affirmatively show that neither knee was ankylosed.  As such, the Board finds the preponderance of the evidence is against a finding that the Veteran has ankylosis of the right knee, and the notation in the October 2015 VA knee examination was a clerical error caused by the use of a standardized form.  The Board is charged with analyzing not just language, but also context, in determining the probative value of evidence, and as the adjudicator, is charged with reconciling any individual piece of evidence with the whole record of evidence.  See 38 C.F.R. § 4.1  (2015) (providing that each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized); 38 C.F.R. § 4.2  (2015) (providing that examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work).  

Finally, per the directives of the June 2015 Board decision, at the conclusion of the examination the VA examiner addressed whether there was any additional loss of range of motion during a flare-up of pain.  The VA examiner opined that there was no additional functional limitation of the joints, including no additional loss of range of motion, during flare-ups or due to repetitive use of the joint over time.  In other words, the additional limitation of motion due to pain, weakness, fatigability, or incoordination was assessed by the VA examiner to be zero degrees. 

The Board notes that in its May 2014 decision the Board found that the evidence reflected painful limitation of flexion of the right knee at 50 degrees; however, considering evidence then of record that the Veteran had additional flare-ups of pain that may have additionally limited range of motion, the Board resolved reasonable doubt in favor of the Veteran to find that such flare-ups would have resulted in an additional five degrees of motion lost, and awarded a separate compensable disability rating of 10 percent (under DC 5260) based upon this finding of separately compensable limitation of flexion of the right knee.

In the March 2015 JMR, the parties agreed that the Board erred in relying on the August 2011 and January 2014 VA knee examinations, as the VA examiners did not adequately address any additional functional loss that may occur during flare-ups of pain.  As discussed above, the Board subsequently remanded to obtain an adequate examination and opinion.  Subsequently, an adequate opinion was rendered after an October 2015 VA knee examination, following which the VA examiner adequately opined that there were no additional degrees of motion lost during a flare-up of pain.  The findings and opinion from the October 2015 VA knee examination would not support a separate compensable disability rating of 10 percent for right knee limitation of flexion (DC 5260), as the retrospective opinion evidence now reflects that the 50 degrees of flexion would not have been lowered to 45 degrees during a flare-up; however, the Board will not disturb its prior finding in favor of the Veteran granting a separate 10 percent rating for limitation of flexion of the right knee (DC 5260), but now finds that the same evidence solidifies the Board's current decision that the Veteran is not entitled to a disability rating in excess of 10 percent for any period for painful limitation of flexion of the right knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206 -07.

Next, having reviewed all the evidence of record, both lay and medical, the Board finds that, for the entire increased rating period on appeal, the Veteran's service-connected right knee DJD has more nearly approximated painful limitation of extension, with flare-ups of pain, of approximately 15 degrees and dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion, without ankylosis, subluxation, lateral instability, impairment of the tibia and fibula, or genu recurvatum.  Such evidence falls within the criteria for a 20 percent disability rating for painful limitation of extension.    A rating of 30 percent or higher is not warranted in this case because, even when flare-ups of pain are considered, extension of the right knee is not limited to 20 degrees or more.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261; DeLuca at 206-07.

The Board has considered whether any other diagnostic code would allow for either an increased disability rating of the right knee disabilities in excess of 20 percent or for an additional separate compensable disability rating.  As noted above, while there is a notation of ankylosis in the October 2015 VA knee examination, this is a clerical error, as the context of the same examination and all other evidence of record is against a finding that there is ankylosis of the right knee.  As such, a higher or separate disability rating under Diagnostic Code 5256 is not warranted. 38 C.F.R. § 4.71a.  Further, the evidence of record does not reflect that the Veteran has any impairment of the tibia and fibula or genu recurvatum; therefore, a higher or separate disability rating under Diagnostic Codes 5262 and 5263 is not warranted.  Id.

As to recurrent subluxation or lateral instability, the preponderance of the evidence of record reflects that the Veteran has neither.  As such, a higher or separate disability rating under Diagnostic Code 5257 is not warranted.  Id.  The Board notes that the Veteran had advanced in various lay statements having instability in the right knee; however, review of the symptoms advanced by the Veteran, along with the other evidence of record, reflects that the Veteran was, in fact, describing symptoms of semilunar dislocation with locking, pain, and effusion under Diagnostic Code 5258.  As 20 percent is the maximum schedular disability rating under Diagnostic Code 5258, an increased disability rating in excess of 20 percent cannot be granted on this basis.  Id.

The Board has considered whether a separate compensable rating is warranted under Diagnostic Code 5258.  Under the specific facts of this case, where the all knee disabilities have already been rated based on considerations of knee pain and painful limitations of motion, including during flare-ups and with use, and has been separately rated on the basis of limitation of motion caused by painful motion during flare-ups due to DJD, the Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5261 (limitation of extension) because to do so would constitute prohibited pyramiding, that is, the rating of the same symptoms of knee pain and limitation of motion under different rating criteria.  Separate ratings under different Diagnostic Codes for the same painful limitation of motion is prohibited.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban at 261-62.  

Diagnostic Codes 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability.   

As the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent for right knee limitation of extension, and against an increased rating in excess of 10 percent for right knee limitation of flexion, the claim for an increased disability rating must be denied.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63; DeLuca at 206 -07.

Increased Rating for Left Knee Extension

The Veteran has also advanced that the service-connected left knee disability warrants a disability rating in excess of 20 percent for limitation of extension (DC 5261).  Having reviewed all the relevant evidence of record, for the entire increased rating period on appeal, the Board finds that the lay and medical evidence shows that the Veteran's service-connected left knee DJD has more nearly approximated painful limitation of flexion, with flare-ups of pain, of approximately 70 degrees, and painful limitation of extension, with flare-ups of pain, of approximately 15 degrees, without semilunar cartilage dislocation or removal, ankylosis, subluxation, lateral instability, impairment of the tibia and fibula, or genu recurvatum.

The Veteran received a VA knee examination in August 2011.  As discussed above, the Veteran advanced having increased knee pain, and that pain would flare-up with walking or other activity and would worsen when lifting or carrying items.  

Range of motion testing in August 2011 showed left knee flexion to 85 degrees, with objective evidence of painful motion at 80 degrees.  Extension was limited to 10 degrees, with objective evidence of painful motion at 10 degrees.  The VA examiner was unable to conduct repetitive use testing, but did opine that upon repetitive use the Veteran had additional functional loss of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  Upon examination the Veteran did not have medial-lateral instability or subluxation.  The Veteran conveyed regularly walking with a cane.

In March 2012 the Veteran sought private treatment for left knee pain.  Per the treatment record, there was pain with range of motion and mild to moderate effusion.  The knee was stable.  Per an April 2012 VA orthopedic consultation, the Veteran complained of bilateral knee pain.  Range of motion testing showed full extension and flexion to approximately 120 degrees in both knees.  In a May 2013 VA treatment record, the Veteran was assessed not to be a high fall risk; however, it was noted that the Veteran needed assistance to walk.

Per an October 2013 private treatment note, the Veteran was seen for an evaluation of bilateral knee pain.  The Veteran advanced that symptoms were aggravated by walking and standing.  Examination showed that the left knee "lacks about 5 degrees of full extension and flexes up to 120 degrees."  Medial and lateral collateral ligaments were stable, and sensation, motor function, and circulation were intact.

VA received a private knee evaluation dated December 2013.  Per the evaluation report, the Veteran advanced left knee symptoms of swelling, a feeling of grinding and/or the presence of clicking noises, a catching of the knee when moving, moderate to severe stiffness, and constant severe pain.  The Veteran reported in the medical history that the knee problems would restrict many daily activities of life. 

A new VA knee examination was conducted in January 2014.  Per the examination report, the Veteran conveyed symptoms of daily sharp and stabbing bilateral knee pain that was aggravated by walking, sounds of popping, and the knees would lock up.  Range of motion testing showed left knee flexion to 80 degrees with objective evidence of painful motion at 70 degrees.  Left knee extension was limited to 5 degrees with objective evidence of painful motion at 15 degrees.  There was no significant change after repetitive use testing.  Functional loss was indicated to be less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, interference with sitting, standing and weight-bearing, and some loss of strength was noted.

Joint stability testing in January 2014 revealed no anterior, posterior, or medial-lateral instability.  There was also no subluxation identified.  The Veteran was found to have meniscal tear bilaterally, with locking and joint pain.  Assistive devices included the occasional use of a brace and the constant use of a cane.  Under functional impact it was noted that the Veteran could not stand for more than 15 to 30 minutes, walk for more than 1 mile, climb more than two flights of stairs, bend from the knees repetitively, kneel, and/or crawl.

The Veteran received a new VA knee examination in October 2015.  The examination report reflects that the VA examiner reviewed the relevant evidence of record and included a substantial portion of it within the report, to include the entire August 2011 VA knee examination findings.

Range of motion testing in October 2015 revealed painful limitation of flexion to 120 degrees, and full extension of zero degrees.  Repetitive use testing resulted in no additional function loss or reduced range of motion.  The Board notes that such testing indicates that the left knee extension has improved and would be no longer compensable; however, the Board will not address whether reduction in rating based on limitation of extension is appropriate at this time.  Rather, in the instant decision the Board considers the Veteran's left knee symptoms and functional impairment for the entirety of the appeal to find that evidence does not reflect that an increased rating in excess of 20 percent for limitation of extension or a separate rating for flexion is warranted for any period.

Upon examination in October 2015 crepitus was noted.  There was disturbance of locomotion and interference with standing.  Muscle strength was normal and there was no atrophy.  The VA examiner noted that the Veteran did not have a history of recurrent subluxation or lateral instability; however, no joint stability testing was conducted.  No other left knee disability symptoms were identified.  It was noted that the Veteran occasionally used a knee brace to ambulate.

As to ankylosis, the Board notes that at one point the VA examiner in October 2015 included the following standardized note, "less movement than normal due to ankylosis, adhesions, etc."  As analyzed above with reference to the right knee, the same analysis applies to the left knee.  While ankylosis is mentioned by the examiner, this is clerical error, as it does not appear that ankylosis was intended to be included because the actual ankylosis section of the report contains no diagnosis of ankylosis.  Further, all the other evidence of record weighs against a finding that the Veteran has ankylosis of either knee.  As such, the Board finds the preponderance of the evidence is against a finding that the Veteran has ankylosis of the left knee, and the notation in the October 2015 VA knee examination was a clerical error caused by the use of a standardized form.

Finally, per the directives of the June 2015 Board decision, at the conclusion of the examination, the VA examiner addressed whether there was any additional loss of range of motion during a flare-up of pain.  The VA examiner opined that there was no additional functional limitation of the joints, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint over time.  In other words, the additional limitation of motion due to pain, weakness, fatigability, or incoordination was zero degrees.

Having reviewed all the evidence of record, both lay and medical, the Board finds that, for the entire increased rating period on appeal, the Veteran's service-connected left knee limitation of extension due to DJD has more nearly approximated painful limitation of flexion, with flare-ups of pain, of approximately 70 degrees, to not warrant a separate compensable rating (DC 5260); and painful limitation of extension, with flare-ups of pain, of approximately 15 degrees, to warrant not more than a 20 percent rating for limitation of extension (DC 5261); without semilunar cartilage dislocation or removal, ankylosis, subluxation, lateral instability, impairment of the tibia and fibula, or genu recurvatum to warrant higher or separate ratings under other diagnostic codes.  Such symptoms and functional impairments, including during flare-ups, more nearly approximate a 20 percent disability rating under Diagnostic Code 5261 for painful limitation of extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5261; DeLuca, 8 Vet. App. at 206 -07.  A rating of 30 percent or higher is not warranted as, even when considering flare-ups of pain, extension is not limited to 20 degrees or more.  Id.

The Board has considered whether any other diagnostic code would allow for either an increased disability rating for the Veteran's left knee limitation of extension due to DJD in excess of 20 percent or for a separate compensable disability rating for left knee limitation of flexion or a separate disability ratable under another diagnostic code.  A higher or separate disability rating under Diagnostic Code 5260 is not warranted in this case because the Veteran's left knee flexion has never been limited to 45 degrees or less, even when accounting for painful limitation of motion and flare-ups of pain.  38 C.F.R. § 4.71a. While the Veteran had advanced having instability of the right knee, no such contention was made as to the left knee, and the evidence of record does not support a finding of instability and/or subluxation in the left knee.  As such, a higher or separate disability rating under Diagnostic Code 5257 is not warranted.  Id.

As previously discussed, while there is a notation of ankylosis in the October 2015 VA knee examination, this is a clerical error based upon the structure of the form, and all other evidence of record is against a finding of ankylosis of the left knee.  As such, a higher or separate disability rating under Diagnostic Code 5256 is not warranted. 38 C.F.R. § 4.71a.  Further, the evidence of record does not reflect that the Veteran has any impairment of the tibia and fibula or genu recurvatum, and higher or separate disability ratings under Diagnostic Codes 5262 and 5263 are not warranted.  Id.

While the preponderance of the evidence reflects no semilunar cartilage removal or dislocation of the left knee, the Board notes that a VA examiner found meniscal tear bilaterally with locking and joint pain at the January 2014 VA knee examination.  While it appears the VA examiner mistakenly chose "both" instead of "right" for the symptoms, the Board notes that, for all the reasons discussed above, even if the Veteran has dislocation of semilunar cartilage in the left knee, a higher or separate compensable disability rating cannot be granted under Diagnostic Code 5258 as it would constitute improper pyramiding.  38 C.F.R. §§ 4.14, 4.71a.  

For these reasons, as the preponderance of the evidence is against the claim for an increased rating for left knee limitation of extension due to DJD, the claim for an increased disability rating must be denied.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5256-63; DeLuca, 8 Vet. App. at 206 -07.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the rating issues addressed above.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Veteran's right and left knee disability picture has manifested primarily as painful limitation of motion with painful flare-ups, weakened movement, excess fatigability, incoordination, disturbance of locomotion, locking, use of a cane and knee brace, and interference with sitting, standing, weight-bearing, walking more than a mile, and other daily activities.  As discussed above, painful limitation of motion with painful flare-ups, weakened movement, excess fatigability, incoordination, and disturbance of locomotion are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The Veteran's bilateral knee limitation of extension and right knee limitation of flexion have been rated under the schedular criteria of Diagnostic Codes 5260 and 5261, which provide disability ratings based on the amount of flexion and/or extension lost in degrees.  38 C.F.R. § 4.71a.  The necessity of the use of an assistive device, such as a cane and/or knee brace, falls under the auspices of painful limitation of motion, weakened movement, incoordination, and disturbance of locomotion, as these devices are used to treat such symptoms.  "Locking" is specifically listed under Diagnostic Code 5258 and, while considered by the Board, a separate rating could not be granted as such a rating would have resulted in improper pyramiding because it would involve rating twice the same symptom of pain and the same restricted knee motion. 

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty sitting, standing, weight-bearing, walking more than a mile, and interference with other daily activities, are primarily the result of the knee pain, including flare-ups, caused by engaging in these activities; therefore; consistent with DeLuca, the effects of the Veteran's bilateral knee pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

The Veteran has advanced, and the record reflects, that he has been advised that bilateral knee replacement surgery may be beneficial.  The Veteran has not undergone such knee replacement surgery, and as it is unclear whether he intends to do so.  Should the Veteran undergo such surgery, the residuals of the procedure may affect a future rating, but there is no present impact on the current rating.  As such, the Board does not find this constitutes an exceptional factor warranting extraschedular consideration.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with right and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU, which is another form of extraschedular rating but has distinct criteria from 38 C.F.R. § 3.321(b) extraschedular rating, is addressed below in the Remand section.


ORDER

An increased disability rating for right-knee limitation of extension due to DJD in excess of 20 percent is denied.

An increased disability rating for right-knee limitation of flexion due to DJD in excess of 10 percent is denied.

An increased disability rating for left-knee extension due to DJD in excess of 20 percent is denied.


REMAND

TDIU

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Per the June 2015 Board Remand, the AOJ was to have a VA vocational rehabilitation or similar occupational specialist evaluate the effect of the Veteran's service-connected disabilities on employability.  At the conclusion of the October 2015 VA knee examination, the same VA physician rendered employability impact opinions for the various service-connected disabilities; however, as to the service-connected posttraumatic stress disorder (PTSD), the VA examiner said the opinion was to be referred to mental health.

In a subsequent October 2015 deferred rating decision, the AOJ noted multiple deficiencies in the TDIU opinion.  Specifically, it was unclear if the examiner was an occupational specialist, no medical, educational, and employment history was provided, and there was no opinion on functional or occupational limitations in reference to the PTSD.  

A new opinion was obtained from an occupational specialist in May 2016.  Under medical, educational, and employment history, the occupational specialist stated that such history was "found in the DBQ PTSD of 12/30/2016."  As noted, this examination took place in May 2016, so it is unclear to which prior PTSD examination the VA examiner was referring.  Further, under "PTSD Opinion" the VA occupational specialist stated that "the examiner for the DBQ PTSD of 12/30/2016 indicated the Veteran does not meet the criteria for PTSD." As such, it appears the VA occupational specialist's opinion was rendered under the assumption that the Veteran did not have PTSD, despite the fact it was diagnosed in a February 2014 VA PTSD examination and the fact the Veteran is currently service connected for the disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Further, in rendering the negative TDIU opinion, the VA occupational specialist focused solely on the fact that the Veteran was able to excel in his career prior to retirement in 2005.  No mention was made of the evidence in the August 2011 VA knee examination, which was specifically referenced in the March 2015 JMR, that the Veteran was subsequently employed as a van driver after retirement and was forced to quit due to knee pain.  As the opinion does not appear to address whether the Veteran is currently unable to obtain or maintain substantially gainful employment, and as the opinion seems to have been rendered upon an incorrect factual basis as to the Veteran's mental health, the Board finds remand necessary for a new TDIU evaluation.

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the Veteran's service-connected disabilities.  Additionally, the AOJ should obtain any outstanding VA treatment records for the period from May 2015.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for all service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period from May 2015.

3.  Have a new VA vocational or similar occupational specialist evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities, to include orthopedic disabilities, audio disabilities, and PTSD, alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  The opinion should focus on the Veteran's symptoms since quitting the van driving job on or about 2005 or 2006 until the present.  The VA examiner should specifically address the Veteran's contentions that the service-connected knee disabilities forced the Veteran to quit the van driving job.

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


